                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )      Case No. 16-cr-109
               Plaintiff,                           )
                                                    )      Judge Robert M. Dow, Jr.
               v.                                   )
                                                    )
RALPH GARCIA,                                       )
                                                    )
               Defendant.                           )

                            MEMORANDUM OPINION AND ORDER

       Currently before the Court is the Government’s motion [64] in limine prohibiting testimony

of a confidential source in Defendant Ralph Garcia’s case. For the reasons set forth below, the

Government’s motion [64] is denied. This case remains set for status hearing on December 11,

2018 at 9:00 a.m.

I.     Background

       On or about March 24, 2016, a grand jury returned an indictment charging Ralph Garcia

with distribution of methamphetamine, in violation of Title 21, United States Code, Section

841(a)(1) (Counts One, Two, and Four), and being a felon in possession of a firearm, in violation

of Title 18, United States Code, Sections 922(g)(1) and 924(e)(1) (Count Three). [See 15.] The

Court ordered that Defendant be detained pending trial. [See 7.] On or about November 30, 2017,

a grand jury returned a superseding indictment charging additional counts related to the

distribution of methamphetamine. [See 49.] The parties and the Court have agreed to proceed by

way of bench trial. [See 55; 58.]

       The charges in the superseding indictment arose from several controlled purchases of

narcotics and firearms from Defendant by a confidential source who, unbeknownst to Defendant,
was working with law enforcement at the time of the transactions. The transactions were audio

and video recorded, and these recordings have been disclosed to Defendant in discovery. The

Government intends to introduce these recordings at trial through a federal agent involved in each

transaction—specifically, an agent who was present when the audio-video recording devices were

activated and deactivated before and after each transaction. [See 64.]

       On June 5, 2018, the Government filed a motion seeking to prohibit the testimony of the

confidential source in Defendant’s case. [Id.] In that motion, the Government recognizes that a

defendant may call a confidential source when “the testimony ‘may be relevant and helpful to the

accused’s defense.’” [Id. at 6 (quoting Roviaro v. United States, 353 U.S. 53, 64-65 (1957).] The

Government argues, however, that Defendant should not be permitted to call the confidential

source merely to impeach him. [Id. at 3-6.] The Government further argues that, to the extent

Defendant wishes to call the confidential source in support of an entrapment defense, Defendant

had not met the threshold burden of presenting at least “some evidence” in support of his

entrapment defense. [Id. at 7.] The Government sought a proffer from Defendant as to “what

testimony he anticipates eliciting from the confidential informant, and why he expects that

testimony to be relevant and helpful to his defense in his case-in-chief.” [Id. at 8.] Defendant

made such a proffer on September 27, 2018 in the form of an affidavit setting forth facts purporting

to support his entrapment defense. [See 70-1.] Although the Court gave the Government the

opportunity to respond the proffer [see 69], the Government elected to stand on its prior

submissions.

       The Government’s motion discusses the standard for calling a confidential source as a

witness. As discussed above, the Government recognizes that a defendant may call a confidential

source when “the testimony ‘may be relevant and helpful to the accused’s defense.’” [64, at 6



                                                 2
(quoting Roviaro v. United States, 353 U.S. 53, 64-65 (1957).] Because Defendant agrees that he

cannot call the confidential source merely to impeach him, the issue before the Court on the

Government’s pending motion in limine [64] is whether Defendant has proffered sufficient

evidence to allow Defendant to present his entrapment defense at trial.

II.    Legal Standard

        “Entrapment is a defense to criminal liability when the defendant was not predisposed to

commit the charged crime before the intervention of the government’s agents and the

government’s conduct induced him to commit it.” United States v. Mayfield, 771 F.3d 417, 420

(7th Cir. 2014) (en banc). Entrapment generally is an issue for the trier of fact “and the government

must prove predisposition or the lack of government inducement beyond a reasonable doubt in

order to defeat it.” United States v. Blitch, 773 F.3d 837, 844 (7th Cir. 2014), as amended on

denial of reh’g and reh’g en banc (Jan. 27, 2015). Thus, a defendant is entitled to present the

defense of entrapment to the jury if the evidence is such that a rational jury could infer that

Defendant was entrapped into committing the crime. Id.; see also United States v. Evans, 924 F.2d

714, 716 (7th Cir. 1991) (citing Mathews v. United States, 485 U.S. 58, 63 (1988)). When the

issue of entrapment is raised before trial, the court must accept the defendant’s factual proffer as

true. Mayfield, 771 F.3d at 420. To obtain a jury instruction on entrapment and shift the burden

of disproving entrapment to the government, the defendant must proffer evidence on both elements

of the defense: inducement and lack of predisposition. Id. at 440. However, this initial burden of

production is “not great,” and an entrapment instruction is warranted if the defendant proffers

“some evidence” that the government induced him to commit the crime and he was not predisposed

to commit it. Id. In other words, “[a]lthough more than a scintilla of evidence of entrapment is

needed before instruction on the defense becomes necessary, the defendant need only point to



                                                 3
evidence in the record that would allow a rational jury to conclude that he was entrapped.” United

States v. McGill, 754 F.3d 452, 457 (7th Cir. 2014). 1

       The defense of entrapment requires a defendant to prove that he was (1) induced by

someone working for or on behalf of the government to commit a crime that (2) he was not

predisposed to commit. Evans, 924 F.2d at 716. In Mayfield, the Seventh Circuit clarified that the

two elements of the entrapment defense are “conceptually related but formally and temporally

distinct” and resolved “some conflicting strains in [Seventh Circuit] caselaw about the relationship

between them.” 771 F.3d at 420. Inducement means “more than mere government solicitation of

the crime; the fact that government agents initiated contact with the defendant, suggested the crime,

or furnished the ordinary opportunity to commit it is insufficient to show inducement.” Id. at 434.

Rather, “inducement means government solicitation of the crime plus some other government

conduct that creates a risk that a person who would not commit the crime if left to his own devices

will do so in response to the government’s efforts.” Id. at 434-35. The “other conduct” used to

induce may include “repeated attempts at persuasion, fraudulent representations, threats, coercive

tactics, harassment, promises of reward beyond that inherent in the customary execution of the

crime, pleas based on need, sympathy, or friendship, or any other conduct by government agents

that creates a risk that a person who would not commit the crime if left alone will do so in response

to the government’s efforts.” Id. at 435.

       Turning to the second element of entrapment—a lack of predisposition—a defendant is

predisposed to commit the charged crime “if he was ready and willing to do so and likely would

have committed it without the government’s intervention, or actively wanted to but hadn’t yet

found the means.” Mayfield, 771 F.3d at 438; see also Jacobsen v. United States, 503 U.S. 540,


1
 Both the Government and Defendant appear to assume that the same standard applies regardless of
whether there will be a bench trial or a jury trial.
                                                 4
553-54 (1992) (entrapment is “the apprehension of an otherwise law-abiding citizen who, if left to

his own devices, likely would have never run afoul of the law”). Predisposition is measured at the

time the government first proposed the crime. Mayfield, 771 F.3d at 438. Evidence of the

defendant’s reluctance to commit the crime is an importance consideration when evaluating

predisposition. Id. at 437. “A prior conviction for a similar offense is relevant but not conclusive

evidence of predisposition.” Id. at 438. Finally, the two elements of entrapment are related in the

sense that inducement is “evidence bearing on predisposition: the greater the inducement, the

weaker the inference that in yielding to it the defendant demonstrated that he was predisposed to

commit the crime in question.” United States v. Hollingsworth, 27 F.3d 1196, 1200 (7th Cir.

1994).

         This doctrine follows from the animating principles of the entrapment doctrine. See

Mayfield, 771 F.3d at 436. The purpose of the doctrine is to prevent the police from turning a law-

abiding person into a criminal. Evans, 924 F.2d at 717. A legitimate sting operation takes an

actual criminal off the streets and thus reduces the crime rate. 771 F.3d at 436. The entrapment

defense guards against government overreaching, “reflect[ing] the view that the proper use of the

criminal law in a society such as ours is to prevent harmful conduct for the protection of the law

abiding, rather than to purify thoughts and perfect character.” Hollingsworth, 27 F.3d at 1230.

When a government agent tempts a person to commit a crime that he would not otherwise have

committed, “punishing him will not reduce the crime rate; it will merely deflect law enforcement

into the sterile channel of causing criminal activity and then prosecuting the same activity.” United

States v. Manzella, 791 F.2d 1263, 1269 (7th Cir. 1986).




                                                 5
III.   Analysis

       In applying this controlling law to the case at hand, the Court must accept as true the facts

proffered in Defendant’s affidavit [88]. See Mayfield, 771 F.3d at 420. Drawing all reasonable

inferences in Defendant’s favor, the Court concludes that he has proffered enough evidence to

demonstrate the existence of an entrapment issue for trial.

       First, Defendant’s affidavit contains sufficient evidence from which a reasonable factfinder

(i.e., a jury or, in this case, a judge) could conclude that the Government induced him to commit

the crimes with which he is charged. Defendant avers that the confidential source is a close family

friend that Defendant has known since the mid-1980s, when Defendant became a close friend of

the confidential source’s now-deceased father.       [70-1, at ¶ 3.]    Defendant has known the

confidential source for almost all of the confidential source’s life. [Id.] When Defendant was

released from prison, the confidential source helped Defendant transition to life outside of prison.

[Id. at ¶ 6.] Defendant avers that the confidential source approached Defendant telling him “that

he ‘needed’ [to] buy some drugs and a gun.” [Id. at ¶ 8.] Defendant further avers that he “felt

obligated” to help the confidential source because of his role in helping Defendant transition to

life outside of prison and because of Defendant’s relationship with the confidential source’s father.

[Id.] The Court recognizes that friendship alone is not enough to establish the inducement element

of entrapment. See, e.g., United States v. Young, 78 F.3d 758, 761 (1st Cir. 1996) (“We cannot

find, and [defendant] does not cite authority for, the proposition that friendship, without a plea

predicated upon friendship, suffices legally as inducement[.]”); United States v. Ybarra, 2018 WL

4674584, at *1 (5th Cir. Sept. 26, 2018) (“[E]ven assuming a family friend working as government

informant repeatedly asked [defendant] to commit the offense, neither this ‘nor any other court has

held that inducement-through-friendship, standing alone, is sufficient to find entrapment as a



                                                 6
matter of law.’” (quoting United States v. Reyes, 239 F.3d 722, 741 (5th Cir. 2001)); United States

v. Ford, 918 F.2d 1343, 1349 (8th Cir. 1990) (“[Defendant’s] friendship with the confidential

informant is not evidence of entrapment.”). Still, “Government exploitation of friendship can

constitute improper inducement.” McGill, 754 F.3d at 459 (collecting cases); see also Sherman v.

United States, 356 U.S. 369, 371 (1958) (concluding that there was entrapment as a matter of law

even though defendant was offered little more than reimbursement for his costs if he would obtain

heroin because the inducement consisted of repeated requests from an informant posing as a fellow

recovering addict who had fallen off the wagon); United States v. Sorrells, 287 U.S. 435, 441

(1932) (holding that an entrapment instruction was warranted even though defendant was promised

no extravagant profit because informant’s persistent appeal to military camaraderie qualified as a

potentially entrapping inducement). Based on Defendant’s close relationship with the confidential

source and the confidential source’s own statements seeking Defendant’s help, Defendant has met

his low-burden of presenting “some evidence” that the Government induced him to commit the

crimes with which he is charged.

       Furthermore, Defendant indicates that the confidential source repeatedly contacted him

about obtaining illegal contraband. [70-1, at ¶¶ 9, 11.] This further supports a finding that the

Government improperly induced Defendant to commit the charged crimes. See United States v.

Barta, 776 F.3d 931, 937 (7th Cir. 2015) (the FBI’s frequent emails and calls to defendant, with

no response from defendant, amounted to “repeated attempts at persuasion”); Mayfield, 771 F.3d

at 420-21, 441-42 (where informant pestered defendant “over the course of several weeks,” a

reasonable jury could find that “this persistent pressure amounted to harassment”).

       Turning to predisposition, the Court notes that Defendant has not presented substantial

evidence regarding a lack of predisposition to sell drugs and firearms. Still, Defendant has



                                                7
submitted “some evidence” on the issue, which is all that is necessary to present his entrapment

defense to the trier of fact. “When analyzing a defendant’s predisposition to commit a crime, we

consider: (1) the defendant’s character or reputation; (2) whether the government initially

suggested the criminal activity; (3) whether the defendant engaged in the criminal activity for

profit; (4) whether the defendant evidenced a reluctance to commit the offense that was overcome

by government persuasion; and (5) the nature of the inducement or persuasion by the government.

No individual factor controls the issue of predisposition, but the most important factor is whether

the defendant was reluctant to commit the offense.” United States v. Stallworth, 656 F.3d 721,

725-26 (7th Cir. 2011) (quoting United States v. Hall, 608 F.3d 340, 343 (7th Cir. 2010)).

       Here, Defendant avers that he knew had to stay out of trouble after getting out of prison.

[70-1, at ¶ 5.] Defendant believed that if he returned to prison, he would die there. [Id. at ¶ 7.]

Defendant further avers that it was the confidential source—not the Defendant—who initiated the

unlawful conduct. [Id. at ¶ 8.] Defendant was not “looking to do anything like” the crimes with

which he is charged. [Id.] Defendant avers that he would not have engaged in the unlawful

conduct charged but for the initiation of contact and persistence of the confidential source. [Id. at

¶ 11.] Furthermore, the Court notes that although Defendant does not proffer much evidence of

rehabilitation, his affidavit indicates that he found honest work and was trying to stay out of

trouble. [Id. at ¶¶ 5, 11.] Such evidence weighs against a finding of predisposition to commit a

crime. United States v. Thompson, 2017 WL 2536589, at *5 (N.D. Ill. June 12, 2017).

       Finally, although Defendant does have prior convictions, the convictions identified by the

Government took place more than two decades before the conduct alleged in the superseding

indictment against Defendant. Thus, “these prior convictions are not conclusive evidence of

predisposition.” Thompson, 2017 WL 2536589, at *5 (citing Mayfield, 771 F.3d at 437); see also



                                                 8
Sherman, 356 U.S. at 375 (concluding that a nine-year-old conviction for the sale of narcotics and

a five-year-old conviction for possession of narcotics were insufficient to prove that petitioner had

a readiness to sell narcotics at the time government informant approached him).

       Although the Court is allowing Defendant to present his entrapment defense at trial, the

Court expresses no opinion on whether Defendant ultimately will be successful with an entrapment

defense. At trial, the Court must determine what inferences can be drawn from all of the evidence

on the entrapment issue and make any credibility determinations necessary to reach a

determination on the ultimate merits of Defendant’s entrapment defense.

IV.    Conclusion

       For the foregoing reasons, the Court denies the Government’s motion [64] in limine

prohibiting testimony in Defendant’s case. This case remains set for status hearing on December

11, 2018 at 9:00 a.m.




Date: November 26, 2018
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 9
